DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/20/21, 7/26/21 and 12/14/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Status
Claims 31-62 are pending and examined and claims 1-30 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to lines 2 and 3 of claim 31, it is unclear what the difference between a sample and a sample preparation cartridge is attempting to define. In line 2 a sample loading position is discussed, and in line 3 a sample preparation cartridge loading area/position is recited. It is unclear how these positions differentiate from each other.  
Regarding the filling station of line 5 of claim 31, it is unclear what else is attempting to be required beyond that of a position.  Specifically, a filling station is described, yet the filling station is only described as having a filling position. A position is just a region of space. It is unclear whether some type of filling structure is or is not required to perform the function of filling, or if the position itself is enough to satisfy the claim.
In regards to the robotic pipettor of line 6 of claim 31, it is unclear what the relationship of the pipettor to any of the other recited features is.  The robotic pipettor is not functionally or structurally described relative to any of the other claimed features, and therefore it is ambiguous how the pipettor relates to the other claim limitations.
Regarding the filling station of lines 7-8 of claim 31, it is unclear what else is attempting to be required beyond that of a position.  Specifically, a filling station is described, yet the filling station is only described as having a filling position. A position is just a region of space. It is unclear whether some type of filling structure is or is not required to perform the function of filling, or if the position itself is enough to satisfy the claim.
As to lines 12-14 of claim 31, it is unclear what or how the continuous operator access is or is not provided in relation to the other recited system components. Specifically, applicants just recite several different positions, which are just regions of space, and it is unclear what would or would not prevent operator access to any of the recited portions of lines 12-14 without clarification.
Regarding lines 5, 7, and 9 of claim 31, it is unclear if the positions require movement of the sample preparation cartridge or not.
In regards to lines 12-14 of claim 31, it is unclear what applicants are referring to.  What are bulk fluids?  Are the bulk fluids the bulk reagents, and if not, then how do the fluids relate to the rest of the process?  Are the reagents the same as the bulk reagents or assay reagents, or are they different?  What are the commodities?  What is the waste, waste of what?
Claims 32-62 are rejected based on further claim dependency.
As to claim 32, it is unclear how the system provides access to the assay.  The assay is a method not a structure.  Are there different consumables being used which are different?  How can a person access different assay methods?
Regarding claim 34, it is unclear what is being recited. Specifically, claim 33 appears to state that there should be at least two lanes for sample tube racks, yet claim 34 then states that there are 1-20 lanes for sample tube racks.  It is unclear how one lane for sample tube racks would then be satisfactory to claim 34, but not satisfactory to claim 33.  
As to claim 42, it is unclear what the sample introduction area is referring to since it has not been previously described.
As to claim 42, it is unclear what applicants are attempting to define by the first well of the cartridge. Specifically, it is unclear what structure the cartridge is defined by. How does the cartridge have a well? Does the cartridge have more than one well?
As to claim 43, it is unclear what applicants are attempting to define by a well of the cartridge. Specifically, it is unclear what structure the cartridge is defined by. How does the cartridge have a well? 
As to claim 43, it is unclear what an ancillary reagent is describing in relation to the other reagents of claim 31.  Is the ancillary reagent related to or different from the bulk reagents? Additionally, it is unclear what an ancillary reagent loading area is defining, and further unclear how the ancillary reagent loading area relates to any of the other recited features of the claims. 
As to claim 45, it is unclear if applicants are intending to require a mixing motor as part of the system, or if the mixing by a mixing motor is just an intended use. If applicants intend to require the mixing motor, then the motor needs to be clearly and positively recited.
With respect to claim 47, it is unclear how the sample became purified.  Further, it is unclear how the sample is in a second well. Previously, the sample is in the first well.  Is the same sample also in the second well, or is a different sample in the second well? Clarification on how the sample moves is required. Further still, it is unclear if the reagent well is part of the cartridge or not.
As to claim 50, it is unclear what the assay reagent plate is referring to as it has not been previously recited. Previously, an assay reagent well was described in claim 47, but no plate has ever been recited.  Further, no assay reagents have been recited and it is unclear what assay reagents are intending to be referred to. Therefore, this limitation has insufficient antecedent basis and is unclear.
As to claim 53, it is unclear what the capped reaction vessel is referring to as it has not been previously recited. Therefore, this limitation has insufficient antecedent basis and is unclear.
As to claim 53, it is unclear what a well of an analysis unit is describing.  How does the analysis unit have a well?
As to claim 54, it is unclear what further limitations applicants are intending to define or impart on the system.  The language used appears to be intended use language and will be treated as such. However, it is unclear if applicants are attempting to further define the system beyond that of an intended use.
With respect to claim 55, it is unclear what imitations applicants are intending to define or impart on the system.  Applicants are still using functional language to describe the station, which is just a region of space.  However, it is unclear if applicants are attempting to further define the system/station beyond that of an intended use. 
With respect to claim 56, it is unclear what imitations applicants are intending to define or impart on the system.  Applicants are still using functional language to describe the station, which is just a region of space.  However, it is unclear if applicants are attempting to further define the system/station beyond that of an intended use. 
With respect to claim 57, it is unclear what imitations applicants are intending to define or impart on the system or analytical units.  The language used appears to be intended use language and will be treated as such. Applicants are still using functional language to describe the detection units.  However, it is unclear if applicants are attempting to further define the system/analytical units beyond that of an intended use.  
With respect to claim 58, it is unclear what is being defined by the solid waste storage area.  An area is just a region, and it is unclear what applicants are attempting to further define by the area since the area has not been related to or described as containing a waste collection structure. 
With respect to claim 62, it is unclear what is being defined by the liquid waste storage area.  An area is just a region, and it is unclear what applicants are attempting to further define by the area since the area has not been related to or described as containing a waste collection structure. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 31-59, 62 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Wilson et al (US 20130130369; hereinafter “Wilson”; already of record).
As to claim 31, Wilson teaches an automated sample analysis system (Wilson; Fig. 1, 19), comprising: 
a sample loading area comprising two or more sample loading positions (Wilson teaches loading samples into 110; [185, 192, 212-216], Figs. 1, 2a, 19. The examiner notes that the multiple areas/positions that are recited in the instant claims are interpreted as arbitrary regions of space and are not further constrained by structure.); 
a sample preparation (SP) cartridge loading area comprising two or more SP cartridge loading positions (Wilson teaches loading cartridges into 112; [185, 202, 746] Fig 1, 19); 
an SP cartridge bulk reagent filling station comprising two or more SP cartridge filling positions (Wilson teaches reagent filling positions in station 116h; Fig. 1 [541, 749]); 
a robotic pipettor (Wilson teaches pipettor 700; [232, 260, 270, 420, 537, 565, 567, 573] Fig. 1, 13. Wilson also teaches pipettor 70; Fig. 1, [539]); 
an SP cartridge sample filling station comprising two or more SP cartridge sample filling positions (Wilson teaches sample filling position in station 116f; [192, 537, 539, 747]. The examiner notes that there are multiple regions of space in 116f); 
a sample preparation station comprising two or more SP cartridge sample preparation positions (Wilson teaches sample preparation stations 116a/b; [188, 510, 542, 795]. Wilson also teaches an assay mixture formed in a reaction vessel in 116e/g; [537, 543, 544, 784, 787]); 
a sample analysis station comprising two or more sample analysis units (Wilson teaches analysis stations as thermal cyclers in figure 16, 18; [658, 668, 675, 730]. Wilson teaches detection on reaction vessel in cartridge; [32, 171, 180, 181, 198, 320, 442, 641, 746, 750, 791]); and 
a sample analysis system control center, wherein, without ceasing operation of the system, the system provides continuous operator access during replenishment or removal of one or any combination of: samples, bulk fluids, reagents, commodities, and waste (The system of Wilson enables performance of the assays without ceasing operation, whereby the operator has access to the system; Fig. 19, [180, 247, 393, 588, 738]).  
Note: Claims 31-62 contain a large amount of functional language (ex: “provides…”, “adapted to...”, etc...).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114 and 2173.05(g)).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 32, Wilson teaches the automated analysis system of Claim 31, wherein the system is adapted to perform two or more different assays and provides random access to any of the two or more different assays (Although related to intended use, Wilson teaches multiple assays; [180, 746, 750, 791]).
As to claim 33, Wilson teaches the automated analysis system of Claim 31, wherein samples are present in sample tubes, and wherein the two or more sample loading positions comprise two or more lanes for sample tube racks (The samples/tubes are not part of the claimed invention and do not further define the system. Nonetheless, Wilson teaches sample tubes in racks in multiple lanes; [213-216] Fig. 1, 2a).
As to claim 34, Wilson teaches the automated analysis system of Claim 33, wherein the sample loading area comprises from 1 to 20 lanes for sample tube racks (Wilson teaches sample tubes in racks in multiple lanes; [213-216] Fig. 1, 2a).
As to claim 35, Wilson teaches the automated analysis system of Claim 31, wherein the sample loading area comprises a sample tube identification code reader (Wilson teaches sample tubes are read by barcode reader; [213, 243-244], Fig. 2a).
As to claim 36, Wilson teaches the automated analysis system of Claim 31, wherein the sample tube identification code reader reads an identification code present on sample tubes present in a sample tube rack as the sample tube rack is loaded into the system (Although functional, Wilson teaches sample tubes are read by barcode reader; [213, 243-244], Fig. 2a). 
As to claim 37, Wilson teaches the automated analysis system of Claim 31, wherein the sample loading area comprises a sample tube rack identification code reader (Wilson teaches sample racks/holders are read by barcode reader; [244, 741], Fig. 2a).  
As to claim 38, Wilson teaches the automated analysis system of Claim 31, comprising a robotic SP cartridge handler that transports an SP cartridge from the SP cartridge loading area to one of the two or more positions of the SP cartridge bulk reagent filling station (Wilson teaches the using a robotic shuttle or a pusher; [202, 539, 747]. Wilson teaches loading cartridges into 112, where the cartridges are transported from 112 to the filling stations; claim 31 above and Fig. 1).  
As to claim 39, Wilson teaches the automated analysis system of Claim 38, wherein the robotic SP cartridge handler transports an SP cartridge from the SP cartridge bulk reagent filling station to one of the two or more positions of the SP cartridge sample filling station (Although functional, Wilson teaches moving the cartridges between filling stations; see claims 31 and 38 above).  
As to claim 40, Wilson teaches the automated analysis system of Claim 39, wherein the robotic SP cartridge handler transports an SP cartridge from the SP cartridge sample filling station to one of the two or more positions of the sample preparation station (Although functional, Wilson teaches moving the cartridges between filling stations and preparation stations; see claims 31 and 38 above).   
As to claim 41, Wilson teaches the automated analysis system of Claim 31, comprising a pipette tip storage area (Wilson teaches pipettor 700 and pipettes in storage area; [232, 260, 270, 420, 537, 565, 567, 573] Fig. 1, 13).
As to claim 42, Wilson teaches the automated analysis system of Claim 41, wherein the robotic pipettor picks up a disposable pipette tip from the pipette tip storage area, aspirates a sample from a sample tube present at the sample introduction area, and dispenses the sample into a first well of the SP cartridge (Although functional, Wilson teaches pipettor 700 for transferring samples to the cartridge and pipettes in storage area; [232, 260, 270, 420, 537, 565, 567, 573] Fig. 1, 13).
As to claim 43, Wilson teaches the automated analysis system of Claim 31, wherein the robotic pipettor aspirates an ancillary reagent from an ancillary reagent tube present at an ancillary reagent loading area of the system and dispenses the ancillary reagent into a well of the SP cartridge (Wilson teaches pipettor 700 for transferring samples to the cartridge and pipettes in storage area; [232, 260, 270, 420, 537, 565, 567, 573]. Wilson teaches transferring the sample and reagents to/from various wells; Fig. 4 [337]. Wilson teaches reagents; [441, 464]).
As to claim 44, Wilson teaches the automated analysis system of Claim 43, wherein the ancillary reagent includes magnetic particles (The examiner notes that the reagent is not positively recited and what it includes is a matter of function/intended use.  Wilson teaches magnetic particles; [501]. Wilson also teaches various reagents; [441, 464]).  
As to claim 45, Wilson teaches the automated analysis system of Claim 44, wherein the magnetic particles are maintained in suspension by a mixing motor present at the ancillary reagent loading area (In as much as claimed and as best understood, Wilson teaches the capability of being mixed.  Wilson also teaches a mixer for reagents [287, 417] and for the reagents in the cartridge [289, 411]. The examiner does not believe that the mixer has been positively recited as part of the instant claimed system).  
As to claim 46, Wilson teaches the automated analysis system of Claim 45, wherein a bottom portion of the ancillary reagent tube is inserted into the mixing motor, and the mixing motor alternatingly rotates the ancillary reagent tube in counterclockwise and clockwise directions to maintain the magnetic particles in suspension (In as much as claimed and as best understood, Wilson teaches the capability of being mixed.  Wilson also teaches a mixer for reagents [287, 417] and for the reagents in the cartridge [289, 411]. The examiner does not believe that the mixer has been positively recited as part of the instant claimed system).  
As to claim 47, Wilson teaches the automated analysis system of Claim 42, wherein the robotic pipettor aspirates a purified sample from a second well of the SP cartridge and dispenses the purified sample into an assay reagent well (Wilson; [232, 260, 270, 420, 537, 565, 567, 573] Fig. 1, 13).  
As to claim 48, Wilson teaches the automated analysis system of Claim 47, wherein the assay reagent well is a well of an assay reagent plate (Although the assay well and reagents are not positively recited, Wilson teaches reagent plate 204, 208, 209; [285]).
As to claim 49, Wilson teaches the automated analysis system of Claim 47, wherein the assay reagent well comprises lyophilized assay reagents (Although the assay well and reagents are not positively recited, Wilson teaches lyophilized reagents; [285]).
As to claim 50, Wilson teaches the automated analysis system of Claim 47, wherein the robotic pipettor transfers a mixture comprising the purified sample and assay reagents from the assay reagent plate to a reaction vessel (Although functional, Wilson teaches transferring the sample and reagents to/from various wells to a reaction vessel 221/246 in figure 4-5; [337]).
As to claim 51, Wilson teaches the automated analysis system of Claim 50, wherein the reaction vessel is present in the SP cartridge (Although functional, Wilson teaches the vessel 221/246 in the cartridge; Fig. 4-5).
As to claim 52, Wilson teaches the automated analysis system of Claim 50, wherein the robotic pipettor picks up a reaction vessel cap and caps the reaction vessel (Although functional, Wilson teaches picking up the cap 222 and capping vessel 221 using pipettor; [255, 283, 337, 338, 368, 499, 543, 808, 809]).
As to claim 53, Wilson teaches the automated analysis system of Claim 50, wherein the robotic pipettor picks up the capped reaction vessel and transports the capped reaction vessel to a well of one of the sample analysis units of the sample analysis station (Although functional, Wilson teaches moving capped vessel to PCR analysis station; [255, 283, 337, 338, 368, 499, 543, 808, 809, 658, 668, 675, 730]. Wilson teaches detection on reaction vessel in cartridge; [32, 171, 180, 181, 198, 320, 442, 641, 746, 750, 791]).
As to claim 54, Wilson teaches the automated analysis system of Claim 31, wherein the system is an automated nucleic acid analysis system (Wilson; [32]).
As to claim 55, Wilson teaches the automated analysis system of Claim 54, wherein the sample preparation station is a nucleic acid isolation and purification station (Wilson; [171, 641], and [181, 198, 320, 442]).
As to claim 56, Wilson teaches the automated analysis system of Claim 55, wherein the sample preparation station is a magnetic particle-based nucleic acid isolation and purification station (Wilson; [302, 501], and [181, 198, 320, 442]).
As to claim 57, Wilson teaches the automated analysis system of Claim 54, wherein the sample analysis units are real-time nucleic acid amplification and detection units (Wilson; [171, 641], and [181, 198, 320, 442]).
As to claim 58, Wilson teaches the automated analysis system of Claim 31, comprising a solid waste storage area (Wilson teaches solid waste in 92 or 116c; [199, 329, 476, 495, 537] Fig. 1. Wilson teaches a waste chute; [260, 329, 544, 588-590, 592], Fig. 14. Wilson also teaches a waste bin 882; [581, 588, 813] Fig. 14. Wilson also teaches disposing of waste in 94 or 116c; [199, 476, 537] Fig. 1. Wilson also teaches that wells can hold waste; [290]. Wilson also teaches 908; [584] Fig. 14).
As to claim 59, Wilson teaches the automated system of Claim 58, wherein the solid waste storage area comprises a solid waste chute and a solid waste container (Wilson teaches solid waste in 92 or 116c; [199, 329, 476, 495, 537] Fig. 1. Wilson teaches a waste chute; [260, 329, 544, 588-590, 592], Fig. 14. Wilson also teaches a waste bin 882; [581, 588, 813] Fig. 14. Wilson also teaches disposing of waste in 94 or 116c; [199, 476, 537] Fig. 1. Wilson also teaches that wells can hold waste; [290]. Wilson also teaches 908; [584] Fig. 14).
As to claim 62, Wilson teaches the automated system of Claim 31, comprising a liquid waste storage area (Wilson teaches disposing of liquid waste in 94 or 116c; [199, 476, 537] Fig. 1. Wilson also teaches that wells can hold waste; [290]. Wilson also teaches 908; [584] Fig. 14. Wilson also teaches waste in 92 or 116c; [199, 329, 476, 495, 537] Fig. 1. Wilson teaches a waste chute; [260]. Wilson also teaches a waste bin 882; [581, 588, 813] Fig. 14).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Godsey et al (US 20110159578; hereinafter “Godsey”; already of record).
As to claim 60, Wilson teaches the automated system of Claim 59, with the solid waste storage area (see above), and the solid waste chute is not in communication with the solid waste container when the waste container is open (Wilson teaches a waste chute; [260, 329, 544, 588-590, 592], Fig. 14. Wilson also teaches a waste bin 882; [581, 588, 813] Fig. 14. The examiner believes that when the waste bin 882 is not there (opened) that the waste chute would not be in communication).
Wilson does not specifically teach that the solid waste storage area is present in a drawer, and the solid waste chute is not in communication with the solid waste container when the drawer is open. However, Godsey teaches the analogous art of an automated analyzer (Godsey; Title, abstract) with a solid waste storage area is present in a drawer, and the solid waste chute is not in communication with the solid waste container when the drawer is open (Godsey teaches drawer 816 which includes waste container 838 and waste passage 232, and where when the drawer is open the container is pulled out and not in communication with the waste chute; Figs 8A-8B [55-56, 58, 59, 65]). It would have been obvious to one of ordinary skill in the art to have modified the waste container receiving waste from a chute of Wilson to have included the waste container on a drawer as in Godsey because Godsey teaches that using a drawer enables the waste containers to be easily accessed, removed, and replaced by a user (Godsey; [59], Fig. 8a-b).
As to claim 61, Wilson teaches the automated system of Claim 58, where the solid waste storage area comprises a solid waste storage container (see claim 58 above).
Wilson does not specifically teach two or more solid waste storage containers in a drawer. However, Godsey teaches the analogous art of an automated analyzer (Godsey; Title, abstract) with two or more solid waste containers in a drawer (Godsey teaches drawer 816 which includes waste containers 838; Figs 8A-8B [55-56, 58, 59, 65]. Godsey specifically teaches more than one waste container 838; [59]). It would have been obvious to one of ordinary skill in the art to have modified the waste container of Wilson to have included multiple waste containers on a drawer as in Godsey because Godsey teaches that using a drawer enables the waste containers to be easily accessed, removed, and replaced by a user (Godsey; [59], Fig. 8a-b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Benjamin R Whatley/Primary Examiner, Art Unit 1798